This opinion is subject to administrative correction before final disposition.




                                 Before
                  TANG, LAWRENCE, and C. STEPHENS
                        Appellate Military Judges
                          _________________________

                            UNITED STATES
                                Appellee

                                      v.

                           Joshua D. EOFF
                       Hospitalman (E-3), U.S. Navy
                                Appellant

                              No. 201900151

                         Decided: 30 September 2019.
   Appeal from the United States Navy-Marine Corps Trial Judiciary.
   Military Judge: Captain Stephen Reyes, JAGC, USN. Sentence
   adjudged 13 March 2019 by a special court-martial convened at U.S.
   Naval Forces, Japan, consisting of a military judge sitting alone.
   Sentence approved by convening authority: reduction to E-1,
   confinement for 127 days, and a bad-conduct discharge 1.
   For Appellant: Commander Mark Takla, JAGC, USN.
   For Appellee: Brian K. Keller, Esq.
                          _________________________

       This opinion does not serve as binding precedent under
             NMCCA Rule of Appellate Procedure 30.2(a).
                          _________________________




   1  The Convening Authority suspended confinement in excess of 6 months pursu-
ant to a pretrial agreement.
                    United States v. Eoff, No. 201900151


PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the approved findings and sentence are cor-
rect in law and fact and that no error materially prejudicial to Appellant’s
substantial rights occurred. Articles 59 and 66, UCMJ, 10 U.S.C. §§ 859, 866.
  The findings and sentence as approved by the convening authority are
AFFIRMED.


                               FOR THE COURT:




                               RODGER A. DREW, JR.
                               Clerk of Court




                                      2